DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. U.S. Patent Application Publication 2019/0157208 A1 (the ‘208 reference).
Referring to claim 1, the ‘208 reference discloses a method for fabricating an electronic package, comprising: 
providing a carrying board (C) having an insulation layer (IN/100a, Fig. 1, para [19] (paragraph(s) [0018])); 
disposing a plurality of conductive pillars (CP, para [19]) and a first electronic component (110, para [24]) on the insulation layer; 
forming on the insulation layer (IN/100a) an encapsulation layer (210’, Fig. 3, from 210, Fig. 2, para [33, 34] (paragraph(s) [0033], [0034])) encapsulating the first electronic component (110) and the conductive pillars (CP) and having a first surface, from which an end surface of the conductive pillars (CP) is exposed, and a second surface opposing the first surface and bonded to the insulation layer (IN/100a); 
disposing on the first surface of the encapsulation layer (210’) a circuit structure (220, Fig. 4, para [36]) electrically connected to the conductive pillars (CP) and the first electronic component (para [36]+); 
disposing on the circuit structure (220) a second electronic component (240, para [39]) electrically connected to the circuit structure; and 
removing the carrying board (C), with the insulation layer (IN/100a) remained (Figs. 4-5, para [40]).
Referring to claim 2, the reference further discloses bonding and electrically connecting to the first electronic component (110) a plurality of conductive bodies (152/154/156, para [30]) embedded in the encapsulation layer (210’) and electrically connected to the circuit structure (110) (para [28-30] (paragraph(s) [0028] through [0030])). 
Referring to claim 3, the reference further discloses that the first electronic component (110) has an active surface (lower surface in the view of Fig. 5) bonded and electrically connected to the plurality of conductive bodies (152/154/156) and an inactive surface opposing the active surface.
Referring to claim 4, Fig. 5 depicts that the first surface of the encapsulation layer (210’) is flush with an end surface of the conductive bodies (152/154/156). 
Referring to claim 5, Fig. 5 depicts that the first surface of the encapsulation layer (210’) is flush with the end surface of the conductive pillars (152/154/156).
Referring to claim 6, the reference further discloses providing a conductive bump (224b, para [38]), via which the second electronic component (240) is disposed on the circuit structure and electrically connected to the circuit structure. 

3.	Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. U.S. Patent Application Publication 2019/0131273 A1 (the ‘273 reference, of record).
Referring to claim 1, the ‘273 reference discloses a method for fabricating an electronic package, comprising: 
providing a carrying board (C) having an insulation layer (BD or BD/102, Fig. 1A, para [14], [15]); 
disposing a plurality of conductive pillars (TIV, para [16]) and a first electronic component (100, Fig. 1C, para [18], [21]) on the insulation layer (BD/102); 
forming on the insulation layer (BD or BD/102) an encapsulation layer (E1, Fig. 1D, para [21]) encapsulating the first electronic component (100) and the conductive pillars (TIV) and having a first surface, from which an end surface of the conductive pillars (TIV) is exposed, and a second surface opposing the first surface and bonded to the insulation layer (BD or BD/102); 
disposing on the first surface of the encapsulation layer (E1) a circuit structure (RDL2, Fig. 1D, para [22]) electrically connected to the conductive pillars (TIV) and the first electronic component (para [22]); 
disposing on the circuit structure (RDL2) a second electronic component (300, Figs. 1E, 1F, para [24]) electrically connected to the circuit structure; and 
removing the carrying board (C), with the insulation layer (BD or BD/102) remained (Figs. 1F, 1G, para [32]).
Referring to claim 2, the reference further discloses bonding and electrically connecting to the first electronic component (100) a plurality of conductive bodies (100d, para [18]) embedded in the encapsulation layer (E1) and electrically connected to the circuit structure (RDL2). 
Referring to claim 3, the reference further discloses that the first electronic component (100) has an active surface (upper surface) bonded and electrically connected to the plurality of conductive bodies (100d) and an inactive surface opposing the active surface.
Referring to claim 4, Fig. 1G depicts that the first surface of the encapsulation layer (E1) is flush with an end surface of the conductive bodies (100d). 
Referring to claim 5, Fig. 1G depicts that the first surface of the encapsulation layer (E1) is flush with the end surface of the conductive pillars (TIV).
Referring to claim 6, the reference further discloses providing a conductive bump (300e, para [25]), via which the second electronic component (300) is disposed on the circuit structure (RDL2) and electrically connected to the circuit structure. 
Referring to claim 7, the reference further discloses forming on the circuit structure (RDL2) a packaging layer (E2, para [31]) packaging the second electronic component (300). 
Referring to claim 8, the reference further discloses forming a circuit portion (RDL1) on the insulation layer (BD) and electrically connecting the circuit portion to the conductive pillars (TIV) (para [16]). 
Referring to claim 9, the reference further discloses that the circuit portion (RDL1) is at least one of a conductive pad and an under bump metallurgy (lowest redistribution layer (104) connecting pad, para [33]). 
Referring to claim 10, the reference further discloses disposing a plurality of conductive elements (bumps 112, para [33]) on the circuit portion (RDL1). 
Referring to claim 11, for the method detailed above for claim 10, although not explicitly disclosed, the method further disposing a package substrate (a mother board substrate, a printed circuit board substrate, a power management board substrate, and I/O board substrate, …) on the plurality of conductive elements (bumps 112) for the first electronic component (100) and the second electronic component (300) to function. 

Allowable Subject Matter
4.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a method for fabricating an electronic package with all limitations as recited in claim 12, which may be characterized in removing a portion of a material of an end portion of the conductive pillars such that the conductive pillars have a concave circumferential surface.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


10-21-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818